                      Case 1:19-cr-00076-LMM-CCB Document 415 Filed 08/26/19 Page 1 of 1
U.S. Deparlment of Justice
United States Attorney



                                                                                                               FILED IN OPEN COURT
                                      IN THE UNITED STATES DISTRICT COURT                                          U.S.D.C. Atlanta
                                                                                                                           -


                                        FOR THE NORTHERN DISTRICT OF GEORGIA                                       AUG 26 2019
                                                               Division: Atlanta                               JAMES N. HATFEN, Clerk
                                                               (USAO: 2018R01036)                            By:      CAM’ Deputy Clerk
                                 DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION


 COUNTY NAME:                Fulton                                    DISTRICT COURT NO.       1:19-CR-076
                                                                                                UNDER SEAL
                                                                       MAGISTRATE CASE NO.

 X Second Superseding Indictment                 Information                         Magishate’s Complaint
 DATE: August 26, 2019                           DATE:                               DATE:

                         UNITED STATES Or AMERICA                     SECOND SUPERSEDING INDICTMENT
                                    vs.                               Prior Case Number:
               JUAN RAMIREZ, Apq’A JUAN RAMIREZ-SANCHEZ,              Date Filed:
                               A/I~’A MENE

 GREATER OFFENSE CHARGED: X Felony Misdemeanor

                                                         Defendant Information:
Is the defendant in custody?            X Yes No
Is the defendant in custody on          this charge or other conviction?   On another conviction
Is the defendant awaiting trial         on other charges? Yes X No
        Other charges:
        Name of institution:            Washington State Prison

Will the defendant require an interpreter? X Yes No
What language? Spanish




District Judge: Leigh Martin May


Attorney: Alison B. Prout
Defense Attorney:
